Exhibit 10.17

 

VERASTEM, INC.

 

RESTRICTED STOCK PURCHASE AGREEMENT

 

THIS RESTRICTED STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of August
11, 2010, by and between Verastem, Inc., a Delaware corporation (the “Company”),
and Christoph Westphal (“Purchaser”).

 

WHEREAS, the Company desires to issue, and Purchaser desires to acquire, stock
of the Company as herein described, on the terms and conditions hereinafter set
forth;

 

NOW, THEREFORE, IT IS AGREED between the parties as follows:

 

1.                                      PURCHASE AND SALE OF STOCK.         
Purchaser hereby agrees to purchase from the Company, and the Company hereby
agrees to sell to Purchaser, an aggregate of 2,200,000 shares of the Common
Stock of the Company (the “Stock”) at $0.0001 per share (the “Purchase Price”),
for an aggregate purchase price of $220.00, payable in cash. The closing
hereunder, including payment for and delivery of the Stock, shall occur at the
offices of the Company immediately following the execution of this Agreement, or
at such other time and place as the parties may mutually agree.

 

2.                                      REPURCHASE OPTION

 

(a)         In the event Purchaser’s relationship with the Company (or a parent
or subsidiary of the Company) terminates for any reason (including death or
disability), or for no reason, such that after such termination Purchaser is no
longer providing services to the Company (or a parent or subsidiary of the
Company) as an employee, director, consultant or advisor (a “Service Provider”),
then the Company shall have an irrevocable option (the “Repurchase Option”), for
a period of ninety (90) days after said termination to repurchase from Purchaser
or Purchaser’s personal representative, as the case may be, at a price per share
equal to the Purchase Price, up to but not exceeding the number of shares of
Stock that have not vested in accordance with the provisions of Section 2(b)
below as of such termination date. The term of the Repurchase Option shall be
extended to such longer period (1) as may be agreed to by the Company and the
Purchaser; or (2) as needed to ensure the stock issued by the Company does not
lose its status as “qualified small business stock” under Section 1202 of the
Code (as defined below). Purchaser hereby acknowledges that the Company has no
obligation, either now or in the future, to repurchase any of the shares of
Common Stock, whether vested or unvested, at any time.

 

(b)         One Million Six Hundred and Fifty Thousand (1,650,000) shares of the
Stock (the “Option Shares”) shall initially be unvested and subject to the
Repurchase Option. One-sixteenth (1/16th) of the Option Shares shall vest and be
released from the Repurchase Option on a quarterly basis measured from the
Commencement Date (as set forth on the signature page of this Agreement), until
all the Stock is released from the Repurchase Option (provided in each case that
Purchaser remains a Service Provider as of the date of such release).

 

--------------------------------------------------------------------------------


 

(c)           In the event of a Change in Control, the Repurchase Option shall
lapse and all shares of Stock subject to Repurchase Option shall immediately
become fully vested. For purposes hereof, “Change in Control” shall mean (A) a
sale or other disposition of all or substantially all (as determined by the
Board of Directors in its sole discretion) of the assets of the Company; or (B)
a merger, consolidation or similar transaction in which the Company is not the
surviving corporation (other than a transaction in which stockholders
immediately before the transaction have, immediately after the transaction, at
least a majority of the voting power of the surviving corporation); or (C) the
consummation of a merger, consolidation or similar transaction in which the
Company is the surviving corporation but the shares of the Company’s Common
Stock outstanding immediately preceding the transaction are converted by virtue
of the transaction into other property, whether in the form of securities, cash
or otherwise (other than a transaction in which stockholders immediately before
the transaction have, immediately after the transaction, at least a majority of
the voting power of the surviving corporation); or (D) any transaction or series
of related transactions in which in excess of fifty percent (50%) of the
Company’s voting power is transferred, other than the sale by the Company of
stock in transactions the primary purpose of which is to raise capital for the
Company’s operations and activities.

 

3.             EXERCISE OF REPURCHASE OPTION. The Repurchase Option shall be
exercised by written notice signed by an officer of the Company or by any
assignee or assignees of the Company and delivered or mailed as provided in
Section 16(a). Such notice shall identify the number of shares of Stock to be
purchased and shall notify Purchaser of the time, place and date for settlement
of such purchase, which shall be scheduled by the Company within the term of the
Repurchase Option set forth in Section 2 above. The Company shall be entitled to
pay for any shares of Stock purchased pursuant to its Repurchase Option at the
Company’s option in cash or by offset against any indebtedness owing to the
Company by Purchaser, or by a combination of both. Upon delivery of such notice
and payment of the purchase price in any of the ways described above, the
Company shall become the legal and beneficial owner of the Stock being
repurchased and all rights and interest therein or related thereto, and the
Company shall have the right to transfer to its own name the Stock being
repurchased by the Company, without further action by Purchaser.

 

4.             ADJUSTMENTS TO STOCK. If, from time to time, during the term of
the Repurchase Option there is any change affecting the Company’s outstanding
Common Stock as a class that is effected without the receipt of consideration by
the Company (through merger, consolidation, reorganization, reincorporation,
stock dividend, dividend in property other than cash, stock split, liquidating
dividend, combination of shares, change in corporation structure or other
transaction not involving the receipt of consideration by the Company), then any
and all new, substituted or additional securities or other property to which
Purchaser is entitled by reason of Purchaser’s ownership of Stock shall be
immediately subject to the Repurchase Option and be included in the word “Stock”
for all purposes of the Repurchase Option with the same force and effect as the
shares of the Stock presently subject to the Repurchase Option, but only to the
extent the Stock is, at the time, covered by such Repurchase Option. While the
total Purchase Price shall remain the same after each such event, the Purchase
Price per share of Stock upon exercise of the Repurchase Option shall be
appropriately adjusted.

 

2

--------------------------------------------------------------------------------


 

5.             CORPORATE TRANSACTION. In the event of (a) an Acquisition (as
defined below); or (b) an Asset Transfer (as defined below) ((a) and (b) being
collectively referred to herein as a “Corporate Transaction”), then the
Repurchase Option shall be assigned by the Company to any successor of the
Company (or the successor’s parent) in connection with such Corporate
Transaction. To the extent that the Repurchase Option remains in effect
following such a Corporate Transaction, it shall apply to the new capital stock
or other property received in exchange for the Stock in consummation of the
Corporate Transaction, but only to the extent the Stock is at the time covered
by such right. Appropriate adjustments shall be made to the Purchase Price per
share payable upon exercise of the Repurchase Option to reflect the effect of
the Corporate Transaction upon the Company’s capital structure; provided,
however, that the aggregate Purchase Price shall remain the same.

 

For the purposes of this Section 5: (i) “Acquisition” shall mean (A) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization; or (B) any
transaction or series of related transactions to which the Company is a party in
which in excess of fifty percent (50%) of the Company’s voting power is
transferred; and (ii) “Asset Transfer” shall mean a sale, lease, exclusive
license or other disposition of all or substantially all of the assets of the
Company.

 

6.             TERMINATION OF REPURCHASE OPTION. Sections 2, 3, 4 and 5 of this
Agreement shall terminate upon the exercise in full or expiration of the
Repurchase Option, whichever occurs first.

 

7.             ESCROW OF UNVESTED STOCK. As security for Purchaser’s faithful
performance of the terms of this Agreement and to insure the availability for
delivery of Purchaser’s Stock upon exercise of the Repurchase Option herein
provided for, Purchaser agrees, at the closing hereunder, to deliver to and
deposit with the Secretary of the Company or the Secretary’s designee (“Escrow
Agent”), as Escrow Agent in this transaction, three (3) stock assignments duly
endorsed (with date and number of shares blank) in the form attached hereto as
Exhibit A, together with a certificate or certificates evidencing all of the
Stock subject to the Repurchase Option; said documents are to be held by the
Escrow Agent and delivered by said Escrow Agent pursuant to the Joint Escrow
Instructions of the Company and Purchaser set forth in Exhibit B attached hereto
and incorporated by this reference, which instructions shall also be delivered
to the Escrow Agent at the closing hereunder. Purchaser hereby acknowledges that
the Secretary of the Company, or the Secretary’s designee, is so appointed as
the escrow holder with the foregoing authorities as a material inducement to
make this Agreement and that said appointment is coupled with an interest and is
accordingly irrevocable. Purchaser agrees that Escrow Agent shall not be liable
to any party hereof (or to any other party). Escrow Agent may rely upon any
letter, notice or other document executed by any signature purported to be
genuine and may resign at any time. Purchaser agrees that if the Secretary of
the Company, or the Secretary’s designee, resigns as Escrow Agent for any or no
reason, the Board of Directors of the Company shall have the power to appoint a
successor to serve as Escrow Agent pursuant to the terms of this Agreement.
Purchaser agrees that if the Secretary of the Company resigns as Secretary, the
successor Secretary shall serve as Escrow Agent pursuant to the terms of this
Agreement.

 

8.             RIGHTS OF PURCHASER. Subject to the provisions of Sections 7, 9,
12 and 14 herein, Purchaser shall exercise all rights and privileges of a
shareholder of the Company with respect to

 

3

--------------------------------------------------------------------------------


 

the Stock deposited in escrow. Purchaser shall be deemed to be the holder for
purposes of receiving any dividends that may be paid with respect to such shares
of Stock and for the purpose of exercising any voting rights relating to such
shares of Stock, even if some or all of such shares of Stock have not yet vested
and been released from the Repurchase Option.

 

9.                                      LIMITATIONS ON TRANSFER.

 

(a)           In addition to any other limitation on transfer created by
applicable securities laws, Purchaser shall not assign, hypothecate, donate,
encumber, dispose of or otherwise transfer or dispose of any interest in the
Stock while the Stock is unvested and is subject to the Repurchase Option.

 

(b)           After any Stock has become vested and has been released from the
Repurchase Option, Purchaser shall not assign, hypothecate, donate, encumber,
dispose of or otherwise transfer any interest in the Stock except in compliance
with the following restrictions and applicable securities laws:

 

(i)            Before assigning, hypothecating, donating, encumbering, disposing
of or otherwise transferring any interest in the Stock, the Purchaser shall give
written notice of such intention to the Company which notice shall include the
name of the proposed transferee, the proposed purchase price per share or other
interest, the terms of payment of such purchase price and all other matters
relating to such transfer and shall be accompanied by a copy of the binding
written agreement of the proposed transferee to purchase the shares of or other
interest in the Stock of the Purchaser. Such notice shall constitute a binding
offer by the Purchaser to sell to the Company such number of the shares of Stock
or other interest in the Stock then held by the Purchaser as are proposed to be
sold in the notice at the monetary price per share designated in such notice,
payable on the terms offered to the Purchaser by the proposed transferee
(provided, however, that the Company shall not be required to meet any
non-monetary terms of the proposed transfer, including, without limitation,
delivery of other securities in exchange for the Shares proposed to be sold).
The Company shall give written notice to the Purchaser as to whether such offer
has been accepted in whole by the Company within 60 days after its receipt of
written notice from the Purchaser. The Company may only accept such offer in
whole and may not accept such offer in part. Such acceptance notice shall
specify a place, a time, and date for the closing on such purchase (for purposes
of this Section 9, the “Closing” and the date on which the Closing occurs, the
“Closing Date”) which shall not be less than ten nor more than 60 days after the
giving of the acceptance notice, provided, however, if any of the Shares to be
sold pursuant to this Section 9 have been held by the Purchaser for less than
six months, then the Closing Date may be extended by the Company until no more
than ten days after such Shares have been held by the Purchaser for six months
if required under applicable accounting rules in effect at the time. At the
Closing, the Purchaser shall accept payment as set forth herein and shall
deliver to the Company in exchange therefor the Shares being repurchased, duly
endorsed for transfer, to the extent that they are not then in the possession of
the Company.

 

(ii)           If the Company shall fail to accept any such offer, the Purchaser
shall be free to sell all, but not less than all, of the shares or other
interests set forth in his notice to the designated transferee at the price and
terms designated in the Purchaser’s notice, provided, that (i) such sale is
consummated within six months after the giving of notice by the Purchaser to the

 

4

--------------------------------------------------------------------------------


 

Company as aforesaid, and (ii) the transferee first agrees in writing to be
bound by the provisions of this Section so that he or she (and all subsequent
transferees) shall thereafter only be permitted to sell or transfer the Shares
in accordance with the terms hereof. After the expiration of such six months,
the provisions of this Section shall again apply with respect to any proposed
voluntary transfer of the Shares.

 

(iii)         The Company may assign in whole or in part any of its rights
provided in this Section 9 to purchase shares of Stock or any interests therein
of the Purchaser to such other stockholders of the Company as the Company
determines, in which event the rights granted to the Company in this Section 9
shall apply, mutatis mutandis, to all such stockholders to whom such rights have
been assigned.

 

(c)           The provisions of this Section 9 may be waived by the Company. Any
such waiver may be unconditional or based upon such conditions as the Company
may impose.

 

(d)           Notwithstanding the restrictions on transfer contained in this
Section 9 such restrictions shall not apply to (a) transfers by the Purchaser to
his or her spouse or children or to a trust for the benefit of his or her spouse
or children, (b) transfers by the Purchaser to his or her guardian or
conservator, and (c) transfers by the Purchaser, in the event of his or her
death, to his or her executor(s) or administrator(s) or to trustee(s) under his
or her will (collectively, “Permitted Transferees”); provided, however, that in
any such event the shares of Stock or interests therein so transferred in the
hands of each such Permitted Transferee shall remain subject to this Agreement,
and each such Permitted Transferee shall so acknowledge in writing as a
condition precedent to the effectiveness of such transfer.

 

10.          RESTRICTIVE LEGENDS. All certificates representing the Stock shall
have endorsed thereon legends in substantially the following forms (in addition
to any other legend which may be required by other agreements between the
parties hereto):

 

(a)           “THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A
WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR SUCH
HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE PRINCIPAL
OFFICE OF THE COMPANY. ANY TRANSFER OR ATTEMPTED TRANSFER OF ANY SHARES SUBJECT
TO SUCH AGREEMENT IS VOID WITHOUT THE PRIOR EXPRESS WRITTEN CONSENT OF THE
COMPANY.”

 

(b)           “THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED. THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

 

(c)           Any legend required by appropriate blue sky officials.

 

11.          INVESTMENT REPRESENTATIONS. In connection with the purchase of the
Stock, Purchaser represents to the Company the following:

 

5

--------------------------------------------------------------------------------


 

(a)           Purchaser is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire the Stock. Purchaser is
purchasing the Stock for investment for Purchaser’s own account only and not
with a view to, or for resale in connection with, any “distribution” thereof
within the meaning of the Securities Act of 1933, as amended (the “Act”).

 

(b)           Purchaser understands that the Stock has not been registered under
the Act by reason of a specific exemption therefrom, which exemption depends
upon, among other things, the bona fide nature of Purchaser’s investment intent
as expressed herein.

 

(c)           Purchaser further acknowledges and understands that the Stock must
be held indefinitely unless the Stock is subsequently registered under the Act
or an exemption from such registration is available. Purchaser further
acknowledges and understands that the Company is under no obligation to register
the Stock. Purchaser understands that the certificate evidencing the Stock will
be imprinted with a legend which prohibits the transfer of the Stock unless the
Stock is registered or such registration is not required in the opinion of
counsel for the Company.

 

(d)           Purchaser is familiar with the provisions of Rule 144, under the
Act, as in effect from time to time, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly, from the
issuer thereof (or from an affiliate of such issuer), in a non-public offering
subject to the satisfaction of certain conditions. The Stock may be resold by
Purchaser in certain limited circumstances subject to the provisions of Rule
144, which may require, among other things, (i) the availability of certain
public information about the Company and (ii) the resale occurring following the
required holding period under Rule 144 after the Purchaser has purchased, and
made full payment for (within the meaning of Rule 144), the securities to be
sold.

 

(e)           Purchaser further understands that at the time Purchaser wishes to
sell the Stock there may be no public market upon which to make such a sale, and
that, even if such a public market then exists, the Company may not be
satisfying the current public information requirements of Rule 144, and that, in
such event, Purchaser may be precluded from selling the Stock under Rule 144
even if the minimum holding period requirement had been satisfied.

 

(f)            Purchaser represents that Purchaser is an “accredited investor”
as that term is defined in Rule 501 of Regulation D promulgated by the
Securities and Exchange Commission under the Securities Act of 1933, as amended.

 

12.          MARKET STAND-OFF AGREEMENT. Purchaser shall not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any Common Stock or other securities of the Company held by Purchaser (other
than those included in the registration), including the Stock (the “Restricted
Securities”), during the 180-day period following the effective date of the
Company’s first firm commitment underwritten public offering of its Common Stock
(or such longer period, not to exceed 34 days after the expiration of the
180-day period, as the underwriters or the Company shall request in order to
facilitate compliance with NASD Rule 2711 or NYSE Member Rule 472 or any
successor or similar rule or regulation) (the “Lock Up

 

6

--------------------------------------------------------------------------------


 

Period”), provided, however, that nothing contained in this Section 12 shall
prevent the exercise of the Repurchase Option during the Lock Up Period.
Purchaser agrees to execute and deliver such other agreements as may be
reasonably requested by the Company and/or the managing underwriters which are
consistent with the foregoing or which are necessary to give further effect
thereto. In order to enforce the foregoing covenant, the Company may impose
stop-transfer instructions with respect to Purchaser’s Restricted Securities
until the end of such period. The underwriters of the Company’s stock are
intended third party beneficiaries of this Section 12 and shall have the right,
power and authority to enforce the provisions hereof as though they were a party
hereto.

 

13.          SECTION 83(B) ELECTION. Purchaser understands that Section 83(a) of
the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the difference between the amount paid for the Stock and the fair market
value of the Stock as of the date any restrictions on the Stock lapse. In this
context, “restriction” includes the right of the Company to buy back the Stock
pursuant to the Repurchase Option set forth in Section 2 above. Purchaser
understands that Purchaser may elect to be taxed at the time the Stock is
purchased, rather than when and as the Repurchase Option expires, by filing an
election under Section 83(b) (an “83(b) Election”) of the Code with the Internal
Revenue Service within thirty (30) days from the date of purchase. Even if the
fair market value of the Stock at the time of the execution of this Agreement
equals the amount paid for the Stock, the 83(b) Election must be made to avoid
income under Section 83(a) in the future. Purchaser understands that failure to
file such an 83(b) Election in a timely manner may result in adverse tax
consequences for Purchaser. Purchaser further understands that an additional
copy of such 83(b) Election is required to be filed with his or her federal
income tax return for the calendar year in which the date of this Agreement
falls. Purchaser further acknowledges and understands that it is Purchaser’s
sole obligation and responsibility to timely file such 83(b) Election, and
neither the Company nor the Company’s legal or financial advisors shall have any
obligation or responsibility with respect to such filing. Purchaser acknowledges
that the foregoing is only a summary of the effect of United States federal
income taxation with respect to purchase of the Stock hereunder, and does not
purport to be complete. Purchaser further acknowledges that the Company has
directed Purchaser to seek independent advice regarding the applicable
provisions of the Code, the income tax laws of any municipality, state or
foreign country in which Purchaser may reside, and the tax consequences of
Purchaser’s death. Purchaser assumes all responsibility for filing an 83(b)
Election and paying all taxes resulting from such election or the lapse of the
restrictions on the Stock.

 

14.          REFUSAL TO TRANSFER. The Company shall not be required (a) to
transfer on its books any shares of Stock of the Company which shall have been
transferred in violation of any of the provisions set forth in this Agreement or
(b) to treat as owner of such shares or to accord the right to vote as such
owner or to pay dividends to any transferee to whom such shares shall have been
so transferred.

 

15.          NO EMPLOYMENT RIGHTS. This Agreement is not an employment or other
service contract and nothing in this Agreement shall affect in any manner
whatsoever the right or power of the Company (or a parent or subsidiary of the
Company) to terminate Purchaser’s employment or other service relationship for
any reason at any time, with or without cause and with or without notice.

 

7

--------------------------------------------------------------------------------


 

16.          MISCELLANEOUS.

 

(a)           Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon personal delivery to the
party to be notified, (ii) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, and if not during normal business
hours of the recipient, then on the next business day, (iii) five (5) calendar
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the other
party hereto at such party’s address hereinafter set forth on the signature page
hereof, or at such other address as such party may designate by ten (10) days
advance written notice to the other party hereto.

 

(b)           Successors and Assigns. This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon Purchaser, Purchaser’s successors,
and assigns. The Repurchase Option of the Company hereunder shall be assignable
by the Company at any time or from time to time, in whole or in part.

 

(c)           Attorneys’ Fees; Specific Performance. Purchaser shall reimburse
the Company for all costs incurred by the Company in enforcing the performance
of, or protecting its rights under, any part of this Agreement, including
reasonable costs of investigation and attorneys’ fees. It is the intention of
the parties that the Company, upon exercise of the Repurchase Option and payment
therefor, pursuant to the terms of this Agreement, shall be entitled to receive
the Stock, in specie, in order to have such Stock available for future issuance
without dilution of the holdings of other shareholders. Furthermore, it is
expressly agreed between the parties that money damages are inadequate to
compensate the Company for the Stock and that the Company shall, upon proper
exercise of the Repurchase Option, be entitled to specific enforcement of its
rights to purchase and receive said Stock.

 

(d)           Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts. The
parties agree that any action brought by either party to interpret or enforce
any provision of this Agreement shall be brought in, and each party agrees to,
and does hereby, submit to the jurisdiction and venue of, the appropriate state
or federal court for the district encompassing the Company’s principal place of
business.

 

(e)           Further Execution. The parties agree to take all such further
action (s) as may reasonably be necessary to carry out and consummate this
Agreement as soon as practicable, and to take whatever steps may be necessary to
obtain any governmental approval in connection with or otherwise qualify the
issuance of the securities that are the subject of this Agreement.

 

(f)            Independent Counsel. Purchaser acknowledges that this Agreement
has been prepared on behalf of the Company by Cooley LLP, counsel to the Company
and that Cooley LLP does not represent, and is not acting on behalf of,
Purchaser. Purchaser has been provided with an opportunity to consult with
Purchaser’s own counsel with respect to this Agreement.

 

8

--------------------------------------------------------------------------------


 

(g)         Entire Agreement; Amendment. This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and merges all prior agreements or understandings, whether written or
oral. This Agreement may not be amended, modified or revoked, in whole or in
part, except by an agreement in writing signed by each of the parties hereto.

 

(h)         Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.

 

(i)          Release. As a condition of receiving the benefits under Section
2(c) of this Agreement to which Purchaser would not otherwise be entitled,
Purchaser shall execute the Company’s standard form of a release of claims (the
“Release”) and permit such Release to become effective in accordance with its
terms. Unless the Release is executed by Purchaser and delivered to the Company
within the period of time set forth in the Release, and such Release becomes
effective, Purchaser shall not receive any of the accelerated vesting benefits
provided for under this Agreement.

 

(j)          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

VERASTEM, INC.

 

 

 

 

By:

/s/ Paul Brannelly

 

 

 

 

Title:

Secretary and Treasurer

 

 

 

 

Address:

800 Boylston Street, Suite 1555

 

Boston, MA 02199

 

PURCHASER ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO SECTION
2 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE, DIRECTOR,
CONSULTANT OR ADVISOR AT THE WILL OF THE COMPANY. PURCHASER FURTHER ACKNOWLEDGES
AND AGREES THAT NOTHING IN THIS AGREEMENT SHALL CONFER UPON PURCHASER ANY RIGHT
WITH RESPECT TO CONTINUATION OF SUCH EMPLOYMENT, DIRECTORSHIP, CONSULTING OR
ADVISORY RELATIONSHIP WITH THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH
PURCHASER’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE PURCHASER’S EMPLOYMENT,
DIRECTORSHIP, CONSULTING OR ADVISORY RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT PURCHASER MUST HOLD THE COMMON STOCK
PURCHASED HEREUNDER INDEFINITELY, AND THAT THE COMPANY HAS NO OBLIGATION TO
REPURCHASE SUCH SHARES. PURCHASER FURTHER ACKNOWLEDGES THAT ANY RISK RELATED TO
THE FLUCTUATION IN THE VALUE OF THE STOCK FROM AND AFTER THE DATE HEREOF,
INCLUDING ANY LOSSES TO PURCHASER AS A RESULT OF THE COMPANY’S EXERCISE OF ITS
REPURCHASE OPTION PURSUANT TO SECTION 2, SHALL BE BORNE BY PURCHASER.

 

PURCHASER ACKNOWLEDGES THAT PURCHASER HAS READ ALL TAX RELATED SECTIONS AND
FURTHER ACKNOWLEDGES PURCHASER HAS HAD AN OPPORTUNITY TO CONSULT PURCHASER’S OWN
TAX, LEGAL AND FINANCIAL ADVISORS REGARDING THE PURCHASE OF COMMON STOCK UNDER
THIS AGREEMENT.

 

PURCHASER ACKNOWLEDGES AND AGREES THAT IN MAKING THE DECISION TO PURCHASE THE
COMMON STOCK HEREUNDER PURCHASER HAS NOT RELIED ON ANY STATEMENT, WHETHER
WRITTEN OR ORAL, REGARDING THE SUBJECT MATTER HEREOF, EXCEPT AS EXPRESSLY
PROVIDED HEREIN AND IN THE ATTACHMENTS AND EXHIBITS HERETO.

 

 

PURCHASER:

 

 

 

/s/ Christoph Westphal

 

Christoph Westphal

 

 

 

Address:

17 Hawes St.

 

 

Brookline, MA 02446

 

 

VESTING COMMENCEMENT DATE:    August 10, 2010

 

10

--------------------------------------------------------------------------------